[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Robert Bowling appeals the judgment of the Hamilton County Court of Common Pleas convicting him of ethnic intimidation, in violation of R.C. 2927.12(A), and an accompanying gun specification. He was convicted of the offense following the entry of a guilty plea. Pursuant to an agreed sentence, Bowling is currently serving eighteen months in the Department of Corrections.
After thoroughly reviewing Bowling's record and the applicable law, Bowling's appointed appellate counsel, pursuant to Anders v.California,1 states in her brief that she has found no errors in the proceedings below and has filed a motion to withdraw as counsel.
Under Anders, this court is now charged with the task of independently reviewing the record for any prejudicial errors that would warrant the reversal of Bowling's conviction. From the plea and sentencing transcript, it is clear that Bowling understood the import and consequences of his plea of guilty, as required by Crim.R. 11(B) and 11(C)(2). Thus, after reviewing the entire record, we conclude that prejudicial error did not attend the proceedings below, and we hold that there are no grounds to support a meritorious appeal. The judgment of the trial court is, therefore, affirmed, and appellate counsel's motion to withdraw is overruled.
Although we have concluded that this appeal is frivolous pursuant to App.R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Bowling because it is evident from the record that he is indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
HILDEBRANDT, P.J., PAINTER and WINKLER, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.